 



Exhibit 10.14
MKS INSTRUMENTS, INC.
Restricted Stock Unit Agreement
Granted Under the 2004 Stock Incentive Plan
     AGREEMENT made ___(the “Grant Date”), between MKS Instruments, Inc., a
Massachusetts corporation (the “Company”), and «First_Name» «Last_Name» (the
“Participant”).
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
     1.      General.
The Company has granted to the Participant restricted stock units (“RSUs”) with
respect to the number of shares set forth in Exhibit A hereto (the “Shares”) of
common stock, no par value, of the Company (“Common Stock”), subject to the
terms and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”). The RSUs represent a promise by the Company to
deliver Shares upon vesting.
     (a)    Definitions. ”Forfeiture” shall mean any forfeiture of RSUs pursuant
to Section 2. “Vesting Date” is defined on Exhibit A hereto. “Determination
Date” (if applicable) is defined on Exhibit A hereto. For purposes of this
Agreement, “employ” or “employment” with the Company shall include employment
with a parent or subsidiary of the Company as defined in Sections 424(e) or
(f) of the Internal Revenue Code.
     (b)    Vesting Period. Subject to the terms and conditions of this
Agreement (including the Forfeiture provisions described in Section 2 below),
the RSUs shall vest according to the terms set forth in Exhibit A. As soon as
practicable after each applicable Vesting Date, but in any event, within the
period ending on the later to occur of the date that is 2 1/2 months from the
end of (i) the Participant’s tax year that includes the Vesting Date or (ii) the
Company’s tax year that includes the Vesting Date, the Company shall instruct
its transfer agent to deposit the Shares subject to the RSUs into the
Participant’s existing equity account at Fidelity Stock Plan Services, LLC, or
such other broker with which the Company has established a relationship
(“Broker”), subject to payment in accordance with Section 6 of all applicable
withholding taxes.
     2.      Forfeiture.
     (a)    Cessation of Employment. In the event that the Participant ceases to
be employed by the Company for any reason or no reason (except for death,
disability or retirement), with or without cause, prior to a Vesting Date, all
of the Participant’s unvested RSUs shall automatically be forfeited as of such
cessation. In the event that the Participant ceases to be employed by the
Company by reason of death, disability or retirement prior to a Vesting Date,
then 100% of the

 



--------------------------------------------------------------------------------



 



Participant’s RSUs shall become immediately and fully vested and shall no longer
be subject to the Forfeiture provisions under this Agreement.
For the purpose of this Section 2, “disability” shall mean disability as defined
in Section 216(i)(1) of the U.S. Social Security Act.
“Retirement” means a voluntary termination of employment by the Participant
after he or she is at least age sixty (60) and has a combination of years of age
plus Years of Service with the Company equal to seventy (70) or more. “Years of
Service” means full years of employment since the Participant’s original hire
date with the Company (or parent or subsidiary of the Company).
     (b)    Change in Control. Notwithstanding the foregoing, if, prior to any
Vesting Date, and within two years after the effectiveness of a Change in
Control (as defined below), the Participant is (i) terminated by the Company
without Cause (as defined below) or (ii) terminates his employment for Good
Reason (as defined below), then, 100% of the Participant’s RSUs shall become
immediately and fully vested and shall no longer be subject to the Forfeiture
provisions under this Agreement. For purposes of this section “Change in
Control” means the first to occur of any of the following events: (I) any
“person” (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the Company’s capital stock entitled to vote in
the election of directors; (II) the shareholders of the Company approve any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than fifty percent (50%) of the
common stock of the surviving corporation immediately after the consolidation or
merger; or (III) the shareholders of the Company approve the sale or transfer of
all or substantially all of the assets of the Company to parties that are not
within a “controlled group of corporations” (as defined in Code Section 1563) in
which the Company is a member. For purposes of this Agreement, “Cause” shall
mean conviction for the commission of a felony, willful failure by the
Participant to perform his responsibilities to the Company, or willful
misconduct by the Participant. For purposes of this section, “Good Reason” shall
mean termination of the Participant’s employment by the Participant within
90 days following (I) a material diminution in the Participant’s positions,
duties and responsibilities from those described in the Participant’s Employment
Agreement, (II) a material reduction in the Participant’s base salary (other
than a reduction which is part of a general salary reduction program affecting
senior executives of the Company), (III) a material reduction in the aggregate
value of the pension and welfare benefits provided to the Participant from those
in effect prior to the Change in Control (other than a reduction which is
proportionate to the reductions applicable to other senior executives pursuant
to a cost-saving plan that includes all senior executives), (IV) a material
breach of any provision of the Participant’s Employment Agreement by the Company
or (V) the Company’s requiring the Participant to be based at a location that
creates for the Participant a one way commute in excess of 60 miles from his
primary residence, except for required travel on the Company’s business to an
extent substantially consistent with the business travel obligations of the
Participant under the Participant’s Employment Agreement. Notwithstanding the
foregoing, a termination shall not be treated as a termination for Good Reason
(I) if the Participant shall have consented in writing to the occurrence of the
event giving rise to the claim of termination for Good Reason or (II) unless the
Participant shall have delivered a written notice to the Company within 30

2



--------------------------------------------------------------------------------



 



days of his having actual knowledge of the occurrence of one of such events
stating that he intends to terminate his employment for Good Reason and
specifying the factual basis for such termination, and such event, if capable of
being cured, shall not have been cured within 30 days of the receipt of such
notice.
     3.      Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except that the Participant may transfer such
RSUs (i) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Board of
Directors (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
RSUs shall remain subject to this Agreement (including without limitation the
terms of Forfeiture and the restrictions on transfer set forth in this
Section 3) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement.
     4.      Provisions of the Plan.
              This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.
     5.      No Compensation Deferral. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A“) of the U.S. Internal Revenue Code of
1986, as amended. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Agreement to ensure that no awards (including
without limitation, the RSUs) become subject to the requirements of
Section 409A.
     6.      Withholding Taxes.
     (a)    The Company’s obligation to deliver Shares to the Participant upon
the vesting of RSUs shall be subject to the satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”). In order to satisfy all Withholding Taxes due upon vesting of the
Participant’s RSUs, the Participant agrees to the following:
     (b)    As a condition to receiving any Shares upon vesting of the RSUs, on
the date of this Agreement, the Participant hereby irrevocably instructs the
Company to take the actions described in this subsection 6(b). On each Vesting
Date, the Participant hereby elects to satisfy all Withholding Taxes obligation
then due through the retention by the Company of Shares. Accordingly, the
Participant hereby instructs the Company, with no further action by the
Participant, on each Vesting Date to deduct and retain from the number of Shares
to which the Participant is entitled from the RSUs then scheduled to vest such
number of Shares as is equal to the value of the Withholding Taxes. The
Participant understands that the fair market value of the

3



--------------------------------------------------------------------------------



 



surrendered Shares will be based on the closing price of the Company’s Common
Stock on the trading day preceding the Vesting Date.
     (c)    Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this grant and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this grant or the transactions contemplated by this
Agreement.
     (d)    The Participant represents to the Company that, as of the date
hereof, he/she is not aware of any material nonpublic information about the
Company or the Common Stock. The Participant and the Company have structured
this Agreement to constitute a “binding contract” relating to the retention by
the Company of Common Stock pursuant to this Section 6, consistent with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934 under Rule 10b5-1(c) promulgated under such Act.
     7.      Nature of the Grant. In signing this Agreement, the Participant
acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
(b)    the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;
(c)    all decisions with respect to future grants of RSUs, if any, will be at
the sole discretion of the Company;
(d)    the Participant’s participation in the Plan is voluntary;
(e)    RSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Participant’s
employer, and RSUs are outside the scope of the Participant’s employment
contract, if any;
(f)    RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Participant’s employer;
(g)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(h)    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of RSUs may increase or decrease in value;

4



--------------------------------------------------------------------------------



 



(i)    in consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
termination of the Participant’s employment by the Company or the Participant’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and the Participant irrevocably releases the Company and his or her
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Agreement, the Participant shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim; and
(j)    further, if the Participant ceases to be a employee (whether or not in
breach of local labor laws), the Participant’s right to receive RSUs and vest
under the Plan, if any, will terminate effective as of the date that the
Participant is no longer actively employed by the Company and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of the Plan.
     8.      Data Privacy Notice and Consent. The Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this paragraph, by and
among, as applicable, the Participant’s employer and the Company and its
subsidiaries and affiliates for, among other purposes, implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company and its subsidiaries hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Participant further understands that the
Company and/or its subsidiaries will transfer Data amongst themselves as
necessary for employment purposes, including implementation, administration and
management of the Participant’s participation in the Plan, and that the Company
and/or any of its subsidiaries may each further transfer Data to Broker or such
other stock plan service provider or other third parties assisting the Company
with processing of Data. The Participant understands that these recipients may
be located in the United States, and that the recipient’s country may have
different data privacy laws and protections than in the Participant’s country.
The Participant authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes described in this
section, including any requisite transfer to Broker or such other stock plan
service provider or other third party as may be required for the administration
of the Plan and/or the subsequent holding of Shares of stock on the
Participant’s behalf. The Participant understands that he or she may, at any
time, request access to the Data, request any necessary amendments to it or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Participant
understands, however, that withdrawal of consent may affect the Participant’s
ability participate in or realize benefits from the Plan. For more information

5



--------------------------------------------------------------------------------



 



on the consequences of refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.
     9.      Miscellaneous.
               (a)    No Rights to Employment. The Participant acknowledges and
agrees that the vesting of the RSUs pursuant to Section 1 and Exhibit A hereof
is earned only in accordance with the terms of such sections. The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee for the vesting period, for any
period, or at all.
               (b)    Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.
               (c)    Waiver. Any provision for the benefit of the Company
contained in this Agreement may be waived, either generally or in any particular
instance, by the Board of Directors of the Company.
               (d)    Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Company and the Participant and their respective
heirs, executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.
               (e)    Notice. All notices required or permitted hereunder shall
be in writing and deemed effectively given upon personal delivery or five days
after deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9(e).
               (f)    Pronouns. Whenever the context may require, any pronouns
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural, and vice versa.
               (g)    Language. If the Participant has received this Agreement
or any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
               (h)    Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the
Plan, RSUs granted under the Plan or future RSUs that may be granted under the
Plan by electronic means or to request the Participant’s consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

6



--------------------------------------------------------------------------------



 



               (i)    Entire Agreement. This Agreement and the Plan constitute
the entire agreement between the parties, and supersedes all prior agreements
and understandings, relating to the subject matter of this Agreement.
               (j)    Amendment. This Agreement may be amended or modified only
by a written instrument executed by both the Company and the Participant.
               (k)    Governing Law. This Agreement shall be construed,
interpreted and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts without regard to any applicable conflicts of
laws.
               (l)    The Participant’s Acknowledgments. The Participant
acknowledges that he or she: (i) has read this Agreement; (ii) has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of the Participant’s own choice or has voluntarily declined to
seek such counsel; and (iii) understands the terms and consequences of this
Agreement; and (iv) is fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            MKS INSTRUMENTS, INC.
      By:   /s/ Leo Berlinghieri         Title: Chief Executive Officer &
President        2 Tech Drive, Suite 201
Andover, MA 01810

«First_Name» «Last_Name»

Participants Signature     

7



--------------------------------------------------------------------------------



 



Exhibit A

8